[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE
The issue is whether pro se defendants' motion to strike the plaintiff's prayer for attorney's fees should be granted in this action to foreclose on a second mortgage.
Connecticut General Statutes 52-249 authorizes the allowance of costs, including reasonable attorney's fees "in any action of foreclosure of a mortgage or lien . . ." Id. Accordingly the motion to strike is denied.
Defendants also move to strike paragraph five of the plaintiff's prayer for relief which claims "[t]he appointment CT Page 378 of a receiver to collect the rents and profits accruing from the premises; . . ." The appointment of a receiver of rents in connection on with the prosecution or a foreclosure action is not regulated by statute. Caron, Connecticut Foreclosures, Second Edition, Section 10.01-10.02, p. 167-68. The plaintiff's prayer may be appropriately accomplished by a motion pursuant to Connecticut Practice Book 506. At that time, the court may examine the relevant factors, including defendants' assertions that their property is owner occupied. Accordingly, at this point in the proceedings, the motion to strike the prayer for relief is denied.
CIOFFI, J.